1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     MICHAEL RAY MAXWELL,                            Case No. 3:19-cv-00201-MMD-CBC
7                                     Petitioner,                   ORDER
            v.
8
      RENEE BAKER, et al.,
9
                                  Respondents.
10

11         Good cause appearing, Respondents’ third Motion for Enlargement of Time (ECF
12   No. 10) is granted. Respondents will have to and including August 21, 2019, to file an
13   answer or otherwise respond to the petition for writ of habeas corpus in this case.
14         DATED THIS 8th day of August 2019.
15

16
                                                      MIRANDA M. DU
17                                                    UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26
27

28
